CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered. Claims 1, 4-8 and 10-28 are presented for examination. Claims 2, 3 and 9 are cancelled. 

Remarks
2.	The Information Disclosure Statement (IDS) submitted on 2/1/2022 has been considered.

Allowable Subject Matter

3.	Claims 1, 4-8 and 10-28 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 24 and 26, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Carmichael teaches a menu for displaying information on a graphical user interface. A radial menu including multiple selectable media applications is displayed on the left side of the screen, and a content area is displayed concurrently on the right side of the screen. The menu is displayed in concentric wheels. The first wheel displays categories such as Social, Media, and the second menu includes apps such as Facebook, Twitter, and email. The text display area provides the content that is currently selected in the menu. The content area includes multiple categories, such as Videos, Entertainment and News categories, corresponding to selectable items in the radial menu. 
The prior art of Sirpal teaches displaying two levels of menus arranged in two horizontal rows.
The prior art of Antipa teaches displaying only two hierarchy levels at once in concentric rings while navigating a hierarchical node structure.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“providing, by at least one processor, a first menu command for a first menu of one or more user-selectable menu items to be displayed on a menu portion of an Aggregated User Interface (AUI) display; 
providing, by the at least one processor, a second menu command for a second menu of one or more user-selectable menu items to be displayed on the menu portion of the AUI display in response to a user's selection, 
wherein the first menu and the second menu are adapted to be displayed concurrently; and 
providing, by the at least one processor, a content command for aggregated content provided as user-selectable content items relating to two or more user-selectable menu items from the first menu and the second menu to be displayed on a content portion of the AUI display in response to a user's selection, 
wherein the aggregated content is adapted to be displayed and user-selectable on the content portion of the AUI display concurrently with the display of the first menu and the second menu in the menu portion“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable. Therefore, the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
July 8, 2022